NO. 12-19-00369-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 IN THE GUARDIANSHIP OF LLOYD                                 §   APPEAL FROM THE

 L. ENGLISH, AN INCAPACITATED                                 §   COUNTY COURT AT LAW NO. 2

 PERSON                                                       §   GREGG COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
         On November 7, 2019, the Clerk of this Court notified Appellants, Larry English, by and
through his attorney in fact Diane English, Amanda Ylitalo, and Emily Gaston that the filing fee
in this appeal is due. See TEX. R. APP. P. 5. Appellants were informed that failure to remit the
filing fee on or before November 18, would result in the Court’s taking appropriate action,
including dismissal of the case without further notice. See TEX. R. APP. P. 42.3(c). The date for
remitting the filing fee has passed, and Appellants have not complied with the Court’s request.
         Appellants’ attorney subsequently withdrew from representing Appellants. Thus, on
November 22, the Clerk of this Court again notified Appellants that the filing fee in this appeal is
due. See TEX. R. APP. P. 5. Appellants were again informed that failure to remit the filing fee on
or before December 2, would result in the Court’s taking appropriate action, including dismissal
of the case without further notice. See TEX. R. APP. P. 42.3(c). The date for remitting the filing
fee passed without compliance with the Court’s request.
         Because Appellants failed, after notice, to comply with Rule 5, the appeal is dismissed.
See TEX. R. APP. P. 42.3(c).
Opinion delivered December 11, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        DECEMBER 11, 2019


                                         NO. 12-19-00369-CV


                    IN THE GUARDIANSHIP OF LLOYD L. ENGLISH,
                            AN INCAPACITATED PERSON


                            Appeal from the County Court at Law No. 2
                         of Gregg County, Texas (Tr.Ct.No. 2019-0192-E)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.